DETAILED ACTION
This office action is in response to the application filed on 09/13/2019.
Claims 1-6 are pending in the application and have been examined.

Allowable Subject Matter
Claims 1-6 are allowed. The claims recite the following subject matter which, in combination with the rest of the claimed invention, is not taught by the closest prior art: “a multi-stage butterfly network configured to, in response to a look up table read instruction … reorder the look up table data based on control signals comprising look up table configuration register data”. The closest prior art does not disclose using a multi-stage butterfly network to reorder look up table data based on data from a look up table configuration register. Lucky et al. discloses reordering look up table data based on input from the look up table, but does not disclose that the input is from a look up table configuration register. Sheikh et al. discloses reordering look up table data using a multi-stage butterfly network, but does not disclose using data from a look up table configuration register.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Corey Faherty whose telephone number is (571)270-1319.  The examiner can normally be reached on weekdays between 7:30 and 4:00 ET, with every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COREY S FAHERTY/Primary Examiner, Art Unit 2183